DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The abstract of the disclosure is objected to because of exceeding 150 words in length (or 15 lines of text), and it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5, “said at least one lase sensor” should be changed to --said at least one laser sensor--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 1, “a compliant pattern” should be changed to --said compliant pattern--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in the last line, the term “that is compliant is considered.  Appropriate correction is required. 
Claim 7 is objected to because of the following informalities:  line 10, “as a a” should be changed to -- as a --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambeault (US 4,528,680).
With regard to Claim 1, Archambeault discloses in Figs. 1-5 a system for monitoring production comprising a conveyor (24) for conveying; at least one sensor (46, 60, 66) directed in direction of said conveyor for measuring distance of said conveyor's surface and article 22 (column 8, line 63 - column 9, line 8) coupled with said at least one sensor (46, 60, 66); wherein, number of articles 22 passed through said conveyor is determined by identifying a compliant pattern in analyzed fluctuations over time of measured distance from said at least one sensor (column 8, line 35 - column 20, line 47).  The system of Archambeault meets all of the claimed limitations of the recited system except for not disclosing that the at least one sensor is the at least one laser sensor.  However, it is notoriously well known in the art that a laser sensor can be used as a substitute for a light emitting diode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the laser sensor in place of the light emitting diode of Archambeault for the expected advantage of obtaining optimum performance of the system because Lasers are more powerful and operate at faster speeds than LEDs, and they can also transmit light farther with fewer errors.  Furthermore, the system of Archambeault can monitor the articles at any shape (column 8, line 35 - column 20, line 47) as well as an oval shape of an egg.  Therefore, the recited system for monitoring poultry house egg production is rendered obvious by Archambeault.
With regard to Claim 2, the term “wherein identifying a compliant pattern is performed by identifying minima of said measured distance, such that each minimum in distance considered as a single poultry egg” is rendered obvious by Archambeault (column 8, line 35 - column 20, line 47).

With regard to Claim 4, the recitations “wherein monitoring fluctuations in distance over time is executed with a method, comprising the steps of beaming a pulse of monochromatic light rays in the direction of said conveyor with said at least one laser scanner; starting count of elapsed time from the moment of beaming said pulse of light; capturing light previously pulsed and reflected from said conveyor or from poultry eggs laid thereupon; finishing count of elapsed time at the moment of capturing reflected light; storing a value of distance from conveyor which is a product of multiplying of measured elapsed time with speed of light in memory of said computer” are rendered obvious by Archambeault (column 8, line 35 - column 20, line 47).
With regard to Claim 5, the recitations “wherein identifying poultry eggs based on fluctuations in distance is executed with a method, comprising the steps of: a. conveying a plurality of poultry eggs upon said conveyor; b, recording in a memory of said computer values of distance from said conveyor over time; c. filtering said values of distance recorded in said memory of said computer; d. identifying minima in filtered values of distance; e. counting number of minima of distance values; wherein, each minimum is considered as a compliant fluctuation in distance and counted as a poultry egg” are rendered obvious by Archambeault (column 8, line 35 - column 20, line 47).
With regard to Claim 6, the recitations “wherein identifying a compliant pattern is performed by identifying an oval shape of an egg in said measured distance over time, such that each fluctuation of distance over time that resembles an oval shape is considered as a single poultry egg” are rendered obvious by Archambeault (column 8, line 35 - column 20, line 47).
With regard to Claim 7, the recitations “wherein identifying poultry eggs based on fluctuations in distance is executed with a method, comprising the steps of conveying a plurality of poultry eggs upon said conveyor; recording in a memory of said computer values of distance from said conveyor over time; filtering said values of distance recorded in said memory of said computer; identifying a shape that resembles an oval shape of an egg in filtered values of distance; counting number of identified shapes; wherein, each shape that resembles an oval shape of an egg is considered as a compliant fluctuation in distance and counted as a poultry egg” are rendered obvious by Archambeault (column 8, line 35 - column 20, line 47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 1, 2022